                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DAVIDIAN SIMPSON,

      Plaintiff,                                 Case No. 17-cv-14098
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the Opinion and Order issued on this date, it is

ORDERED and ADJUDGED that Plaintiff’s Motion for Summary Judgment is

GRANTED IN PART AND DENIED IN PART, Defendant’s Motion for Summary

Judgment is DENIED, and this action is REMANDED for further administrative

proceedings.

                                    s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: March 19, 2019




                                       1
 
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 19, 2019, by electronic means and/or
ordinary mail.
                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                       2
 
